Vanguard Institutional Index Funds Supplement to the Statement of Additional Information Dated April 29, 2009 Reorganization of Vanguard Institutional Total Bond Market Index Fund into Vanguard Total Bond Market Index Fund Effective as of the close of business on February 5, 2010, the reorganization of Vanguard Institutional Total Bond Market Index Fund with and into Vanguard Total Bond Market Index Fund is complete. Any references to the Institutional Total Bond Market Index Fund in this Statement of Additional Information are hereby deleted. Please retain this supplement for future reference. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSAI094 022010
